ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending by way of reciprocal discipline the disbarment of GARY M. KAMINSKY of MARLBORO, who was admitted to the bar of this State in 1983 and who was thereafter temporarily suspended from practice on July 21, 1993, and who remains suspended at this time, and who was disbarred from the practice of law in the State of New York for conversion of client funds, improper use of his escrow account, the commingling of client escrow funds with personal funds and conduct involving dishonesty and deceit adversely affecting his fitness to practice law, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and GARY M. KAMINSKY is hereby disbarred, and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
*110ORDERED that GARY M. KAMINSKY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GARY M. KAMINSKY, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that GARY M. KAMINSKY comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that GARY M. KAMINSKY reimburse the Disciplinary Oversight Committee for appropriate administrative costs.